                             UN ITED STA TES D ISTRICT COU RT
                             SO U THERN DISTRICT OF FLOR ID A

                      CA SE N O .I9-m C-8OSO3-SM ITH /M A TTH EW M AN

SECU RITIES AN D EX CH AN GE COM M ISSION ,

               Plaintiff/A pplicant,                                  FILED BY                    D.C .


M ICH AEL P.BRO W N ,
                                                                              JLL 11 2218
                                                                              ANGELA E.NOBLE
                                                                             CLERK U S DIST.C7:
               D efendantc espondent.                                        s.n.oF#LA.-w.R:.



    O RD ER DEN YIN G PLA IN TIFF'S M O TIO N FO R A LT ERN A TIV E SER VIC E O F
                       PROCESS BY PUBLICATION IDE 81

       TH IS C AU SE isbefore the Courtupon Plaintiff,Securitiesand Exchange Com m ission's

(ks-l-heSEC'')M otion forAlternativeServiceofProcessbyPublication.gDE 81.Thismatterwas
referred to the undersigned by U nited StatesD istrictR odney Sm ith.See D E 10.

               Background

       The SEC filed itsPetition inthiscaseon April11,2019,seeking an entry ofjudgment
enforcing D efendant's com pliance w ith a finalCom m ission O rder,entered againstD efendanton

M ay 20,2015,which required Defendantto pay disgorgement of $15,000 and a civilmoney

penaltyof$750,000.gDE 11.OnApril16,2019,theHonorableUnitedStatesDistrictJudgeBeth
Bloom l entered an Order to Show Cause, requiring D efendant to show cause why the Court

should notentera judgmentenforcing Defendant's compliance with the Commission Order
enteredagainsthim onM ay20,2015.(DE 3,pg.21.ThatOrderalsorequiredtheSEC tofileproof
ofserviceupon Defendantofthe Orderto Show Causeon orbeforeApril25,2019.f#.

l'
 I-hiscasewasreassignedtotheHonorableU nited StatesD istrictJudgeRodney Sm ithonJunel7,2019(DE9),and
totheundersignedUnitedStatesMagistrateJudgeonJuly 1,2019.(DE l0J.
                                                 1
       OnApril26,2019,theSEC filedaNoticeofService(DE 41,inwhichtheSEC advisedthe
Courtthat itw as having difficulty locating D efendant.The SEC attached the D eclaration ofEric

M .Turnbaugh,generalmanagerofCavalierCourier& ProcessService($$CCPS''),which stated
thatCCPS had m ade severalattem pts to serve D efendantw ith the Orderto Show Cause atseven

differentaddresses,butwasultimately unsuccessfulin locating Defendant.gDE 4-1).The SEC
requested an additionalm onth to attem ptto locate D efendant,and asked thatifitcould notlocate

D efendant,itbe pennitted to Cisend notice to a11known addressesthatitbelieves m ay be valid,a1l

known e-m ailaddresses and to provide notice via publication and for thisto be deem ed adequate

service.''(DE 41.On April29,2019,the Courtgranted the SEC'Srequestforan extension and
orderedtheSEC to fileproofofserviceupon DefendantonorbeforeM ay 27,2019.(DE 61.On
M ay 30,2019,theCourtentered an Orderwhich stated thatthe SEC hadnotfiledproofofservice

uponDefendantasrequiredinitsApril29,2019Order(DE 6)andOrderedtheSEC tofileproofof
serviceuponDefendantbyJune3,2019orfacesanctions.rDE 7J.
       OnJtme3,2019,theSEC tiled itsStattzsReportRegardingNoticeofService.(DE 81.ln
the Status Report,the SEC advisesthe Courtthatithad continued to attem ptto locate Defendant

butwas unsuccessful.The SEC asserts thatithas been unable to personally serve Defendant,

although ithasbeen diligentin itsattemptsto serve Defendant.The SEC furtherstatesthatitis

Ginot contident'' that it w ill be able to locate D efendant for personal service, even given an

additionalthirty days.The SEC advisesthatitbelievesD efendantresidesin South Florida because

he receives m ailat an address in South Florida,and also believes thatD efendant w as recently

traveling in M ichigan.The SEC included a supplem ental D eclaration of M r.Tum baugh,w ho

stated that CCPS visited a Sun-rrtzst balzk in Boca Raton, Florida, a H oliday lnn Express in

Petoskey,M ichigan,and a residence in Boca Raton,Florida whereD efendant'sbusiness associate
resides,in M ay, 2019 but could not locate D efendant.Thus, in light of the substantial efforts

expended to personally serve Defendant,the SEC asks the Court to allow the SEC to serve

D efendantby publication in Florida and M ichigan.

       II.    Service by Publication

       ddu nlessfederallaw providesotherw ise,an individual--otherthan am inor,an incom petent

person,orapersonwhosewaiverhasbeenfiled maybeservedinajudicialdistrictoftheUnited
Statesby:(1)following the state law forserving a summonsin an action broughtin courtsof
generaljurisdictioninthestatewherethedistrictcotlrtislocatedorwhereserviceismade;...''Fed.
R.Civ.P.4(e)(l).
       W hile Florida penuits service on any person, corporation, or other legal entity by

publication,it lim its service by publication to fifteen enum erated actions specified in Florida

Statutej49.011.Ifsenricebypublication ispermittedunderFla.Stat.j49.011,apartyseeking
serviceby publication isrequired to filetda statement...in theaction executed by theplaintiff,the

plaintiff s agent or attorney, setting fol'
                                          th substantially the m atters hereafter required, which

statem entm ay be contained in a veritied pleading,or in an affidavitorothersworn statem ent''in

itsrequestforalternativeservice.Fla.Stat.j49.03141).Thesworn statementshouldshow:
              (1)Thatdiligentsearch and inquiry have been made to discoverthe name and
              residence ofsuch person,and thatthe sam e is setforth in said sw orn statem entas
              particularly as isknow n to the aftiant;and
              (2)W hethersuchpersonisoverorundertheageof18years,ifhisorherageis
              know n,orthatthe person'sage isunknow n;and
              (3)Inadditiontotheabove,thattheresidenceofsuchpersonis,either:
                    (a)Unknowntotheaffiant;or
                    (b)ln somestateorcountryotherthan thisstate,stating said residenceif
                      know n;or
                      (c)ln thestate,butthatheorshehasbeen absentfrom the stateformore
                      than 60 daysnextpreceding the m aking ofthe sw orn statem ent,orconceals
                      him self or herself so that process cannot be personally served,and that
                      affiant believes thatthere is no person in the state upon w hom service of
                      processw ould bind said absentorconcealed defendant.

Fla.Stat.j49.041.
       Cases intep reting the Florida statutes hold thatdsthere m ustbe strictcom pliance w ith the

requirementsofserviceofprocessbypublication''andthattheSkltlailuretostrictlycomplyrenders
a subsequentjudgmentvoidable.''United States v.Cornwell,No.6:18-CV-2194-ORL-22TBS,
2019W L 1470231,at#1-2(M .D.Fla.Apr.3,2019)(citingGodsellv.UnitedStatesResidential
lns.,923So.2d 1209,1213(Fla.5thDCA 2006)(quotingFloydv.FederalNat1MortgageAss'
                                                                             n,
704 So.2d 1110,1112 (F1a.5th DCA 1998)).Thecourtshave explained thatSswhen aplaintiff
seeks service of process by publication, 1an honest and conscientious effort, reasonably

appropriate to the circum stances, m ust be m ade to acquire the inform ation necessary to fully

comply with thecontrolling statutes.'''f#.,at1214 (quotingKlingerv.Milton Holding Co.,136
Fla.50,68,186So.526,534(F1a.1939)).Cçltisbasicthattoconstitutediligentsearch andinquiry
to discoverthe whereaboutsofa party,thatinquiry should be m ade ofperscm s likely orpresum ed

toknow suchwhereabouts.''1d,at1215(quotingDorCha,1ncv.Hollingsworth,876So.2d 678,
680(Fla.4thDCA 2004)).
       Service by publication is generally appropriate when a defendant is m issing,calm ot be

located,and m ay be avoiding service.M ullane v.Cent.H anover Bank d: Tr.Co.,339 U .S.306,

317,70S.Ct.652,658,94L.Ed.865(1950).W hileitiscleartotheCourtfrom theDeclarations
ofEricTurnbaugh(DE 4-1.DE 8-11thatCCPShasmadediligenteffortstolocateDefendantand
sim ply cannot find him ,the SEC'S M otion,im properly contained in a Status R eport,and the

included D eclaration are insufticient for the Court to grant the SEC 'S request for service by

publication.First,aNoticeisnotaM otion.Second,LocalRule7.1(a)(1)oftheSouthernDistrict
ofFlorida requires every m otion to contain a m em orandum of law citing supporting authorities,

which the SEC 'S Status Reportdoes not contain.Third,even ifthe SEC asserted a sound legal

basis to pennit service by publication, it appears that the D eclaration of M r. Turnbaugh is

insufficientpursuanttotherequirementsFloridaStatutej49.041,whicharedelineatedabove.For
exam ple,nowhere in the D eclaration does M r.Turnbough state w hetherDefendantisoverthe age

of 18.This is not ksstrict com pliance w ith the w ith the requirem ents of service of process by

publication''asrequired in thisCourt.See Cornwell,2019 W L 1470231 at*1-2.

       Therefore, for the reasons stated herein,the SEC'S M otion for A lternative Service of

ProcessbyPublication (DE 8)isDENIED.ThisdenialiswithoutprejudicetotheSEC'Stilinga
corrected m otion foralternative service asdiscussed below .The Courtw illfirstallow the SEC an

additional45daystoattempttopersonally servethisOrderandtheOrderto Show CausegDE 31
upon D efendant.Second,afterthe additional45 daysto attem ptto personally serve D efendanthas

expired,and the SEC deem s it necessary and legally proper,it m ay file a corrected m otion for

alternative service in accordance with the LocalRules ofthe Southern DistrictofFlorida,the

Federal Rules of Civil Procedure,and any applicable Florida Statutes on or before A ugust 28,

2019.Accordingly,itis hereby O R D ERED and A DJUD G ED asfollow s:

       The SEC shallhave 45 days from the date of this order to effectpersonal service upon

       Defendant.The SEC shallfile proof ofpersonalservice upon D efendantofthisO rderand

       theCourt'sOrderto Show Cause(DE 3)onorbeforeAugust26,2019.
   2. Ifafterdiligentand sufticientefforts,the SEC isunableto personally serve D efendant,the

       SEC m ay file a corrected m otion foralternative service in accordance w ith the LocalRules

       of the Southern D istrict of Florida, the Federal Rules of Civil Procedure, and any

       applicable Florida Statutes on orbefore August28,2019.
     Failure by the SEC to com ply with this Orderm ay resultin sanctions.

  4. D efendant shall show cause w hy the Court should not enter judgment enforcing

     com pliance by D efendant w ith the Com m ission Order entered against him on M ay 20,

     2015.Defendantm ustserve and tile any opposing papers w ithin 20 days ofbeing served

     withtheOrderto Show CausegDE 3)and thisOrder.Defendant'sservice shallbemade
     by:(l)physicaldeliverytoM ichaelRoessner,SecuritiesandExchangeCommission,100
     F Street, M ail Stop 5631, W ashington, DC 20549-0022; (2) via e-mail
     roessnerm@ sec.gov;or(3)theCM /ECF system ofthisCourt.
     lfD efendantservesand filesany opposing papers,the SEC m ay serve and filereply papers

     w ithin ten days ofthe filing of date of any opposing papers,and itm ay serve such reply

     papersby:(1)physicaldeliverytoDefendantattheaddressdesignatedintheiropposition
     papers;(2)e-mailtosuchaddressasDefendantmaydesignate;or(3)theCM/ECF system
     ofthis CourtifD efendantappearsby counsel.


     D
     JNEANDORDEREDinChambersatWestPalmBeach,PalmBeachCounty,Florida,
thisIlM yofJuly,2019.
                                                      >
                                                W ILLIA M M TTHEW M AN
                                                UN ITED STA TES M A GISTR ATE JU D GE




                                            6
